Exhibit 10.18.1

Compensatory Arrangements with Directors

The amount of the annual cash retainer, committee chair cash retainers and
restricted stock grants for our non-employee directors for the current year are
set forth in the table below. Each non-employee director is also paid $2,000 for
each meeting of the Board of Directors or any committee thereof of which he is a
member that he attends. Directors who are employees of PTC are not compensated
for their service as a director.

 

Name

  

Chair Position

   Annual Retainer      Committee
Chair Retainer      Annual Equity
Grant(1)  

Donald Grierson

   Lead Independent Director    $ 75,000         —           10,103 shares      
Corporate Governance Committee         —            Compensation Committee      
$ 10,000      

Paul Lacy

      $ 35,000            8,383 shares   

Robert Schechter

   Audit Committee    $ 35,000       $ 10,000         9,243 shares   

Michael Porter

   Corporate Development Committee    $ 35,000       $ 5,000        
8,383 shares   

 

(1) The restrictions on the shares will lapse on the earlier of the date of the
2012 Annual Meeting of Stockholders and March 15, 2012, provided the person
remains a director on that date and pursuant to our 2000 Equity Incentive Plan.